DETAILED ACTION
This is in response to communication filed on October 6, 2021.
Status of Claims
Claims 21 – 40 are pending, of which claim 21 is in independent form.

Response to Appeal Brief
In view of the Appeal Brief filed on October 6, 2021, PROSECUTION IS HEREBY REOPENED. The Office Action with the new ground(s) of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) request reinstatement of the appeal. 
If reinstatement of the appeal is requested, such request must be accompanied by a supplemental appeal brief, but no new amendments, affidavits (37 CFR 1.130, 1.131 or 1.132) or other evidence are permitted. See 37 CFR 1.193(b)(2).

Response to Arguments
Applicant’s arguments, see arguments A and B on pages 4 – 6 of Applicant’s Appeal Brief, with respect to claim 21 have been fully considered and are persuasive.  The rejection of 6/1/2021 has been withdrawn. 

This incorrect mapping of Zhang ‘440 also leads to inconsistencies when arguing a combination of Solberg’s techniques with Zhang ‘440.  As such, the previous rejections are vacated.
However, in a further search, the examiner has identified Nishida, US 10,283,493.  A new rejection based on Nishida follows.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida, U.S. Patent 10,283,493 (hereinafter referred to as Nishida).

Referring to claim 21, Nishida discloses “A discrete three-dimensional (3-D) processor” (column 4 lines 38 – 65 three dimensional monolithic memory array devices with logic circuitry), “comprising: a” storage-processing unit (SPU) “comprising at least a three-dimensional memory (3D-M) array and a logic circuit” (column 4 lines 38 – 65 three dimensional monolithic memory array devices with logic circuitry.  Also multiple instances of an element may be duplicated); “a first die comprising a first semiconductor substrate and said 3D-M array, wherein said 3D-M array comprises a plurality of memory cells stacked above said first semiconductor substrate” (Figs. 22 and 23 memory only die 1000’ with substrate 9 and memory array region 100); “a second die comprising a second semiconductor substrate, at least a portion of said logic circuit and an off-die peripheral-circuit component of said 3D-M array” (Figs. 22 and 23 logic die 2000 with substrate 2009 along with column 35 lines 45 – 55 the logic die 2000 is a second die comprising a semiconductor substrate 2009, a peripheral logic circuitry.  Further, column 4 lines 37 – 44 peripheral devices (which can be referred to interchangeably as driver devices, driver circuits, logic circuitry, logic devices, peripheral circuits)), “wherein said portion of said logic circuit and said off-die peripheral-circuit component comprise transistors disposed on said second semiconductor substrate” (column 35 lines 45 – 48 “the logic die 2000 is a second 45 die comprising a semiconductor substrate 2009, a peripheral logic circuitry that includes complementary metal oxide semiconductor (CMOS) devices located on the semiconductor substrate 2009”); “wherein said first die does not comprise said off-die peripheral-circuit component” (Figs. 22 and 23 memory only die 1000’); “said first and second dice are Figs. 22 and 23 along with column 35 lines 55 – 60 “the first copper pads 1792 are bonded with the second copper pads 2792 through copper interdiffusion to provide multiple bonded pairs (1792, 2792) of a respective first copper pad 1792 and a respective second copper pad 2792 at an interface between the first die 1000' and the second die 2000”); and, “said first and second semiconductor substrates are separate semiconductor substrates” (Figs. 22 and 23 memory only die 1000’ with substrate 9 and logic die 2000 with substrate 2009).
	Nishida does not appear to explicitly disclose “A discrete three-dimensional (3-D) processor, comprising: a plurality of storage-processing units (SPU's), each of said SPU's comprising at least a three-dimensional memory (3D-M) array and a logic circuit.”
	However, as above, Nishida does disclose that multiple instances of an element may be duplicated (column 4 lines 38 – 65).  
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see In re Harza 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Thus, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Nishida so that a discrete three-dimensional (3-D) processor, comprises: a plurality of storage-processing units (SPU's), each of said SPU's comprising at least a three-dimensional memory (3D-M) array and a logic circuit (in essence duplicating Nishida’s Figs. 22 and 23).

As per claim 39, Nishida discloses “said 3D-M array comprises a plurality of vertically stacked memory cells without any semiconductor substrate therebetween; or, said 3D-M array is a 3-D read-only memory (3D-ROM) array; or, said 3D-M array is a non-volatile memory (NVM); or, said 3D-M array is a 3-D writable memory (3D-W); or, said 3D-M array is a 3-D printed memory (3D-P); or, said 3D-M array is a horizontal
3D-M (3D-MH) array; or, said 3D-M array is a vertical 3D-M (3D-Mv) array; or, said off-die peripheral-circuit component of said 3D-M array includes at least a portion of the address decoder, a portion of a sense amplifier, a portion of a programming circuit, a read voltage generator, a write voltage generator, an address translator, a data translator, or a data buffer” (column 6 lines 4 – 16 monolithic three-dimensional memory array with vertical levels and no intervening substrates).

As per claim 40, Nishida discloses “said first and second dice are vertically stacked; or, the projection of said 3D-M array on said second die at least partially overlaps said logic circuit; or, each 3D-M array is vertically aligned and communicatively coupled with a logic circuit; or, each logic circuit is vertically aligned and communicatively coupled with at least a 3D-M array; or, the pitch of said logic circuit is an integer multiple of the pitch of said 3D-M array; or, said first die comprises tungsten; or, said second die comprises copper; or, said 3D-M array is communicatively coupled with said logic circuit through a plurality of inter-die connections; or, said inter-die connections include bond wires, micro-bumps, through-silicon-vias (TSV's), and/or vertical interconnect access (VIA's)” (Figs. 22 and 23 vertically stacked dice, column 33 lines 46-65 inter-die connections. Figs. 13A and B vias).

Allowable Subject Matter
Claims 22 – 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Applications 20190221557, 20200251149, 20210342671, 20200286875, 20210028149, 20210143115 and Patents 10629616, 10665580, 10714497, 10790296 are other Sandisk inventions (like Nishida) with similar teachings.
U.S. Patent Application 20200050565 is a co-pending application of Applicant.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184